DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13,16,17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (U.S. 20140042956) in view of Prokhorov (US 20170001527).

Regarding claim 13, Wheatley teaches a parking vehicle (1) for transporting and parking of an electric vehicle (2) (shown in figure 1 (shown below) defined in paragraph [0019] wherein a parking vehicle is interpreted as a portable unit item 12 for charging an electric vehicle item 14).
Wheatley teaches the parking vehicle comprising: a platform (3) on which the electric vehicle (2) can be parked (shown in figure 1 wherein a platform is interpreted as a docking pad item 16 having a base 18 defined in paragraph [0020] on which a vehicle can be parked). 
(shown in figure 3 wherein a charging system is interpreted as item 40 defined in paragraph [0022] as a BMS which ensures correct battery charging).
Wheatley teaches the charging system (4) having a storage (5) for electric energy and having a contact system (6) the contact system (6) being connected to the storage (5), and (shown in figure 3 wherein a storage for electric energy is interpreted as a battery item 22 which is connected to the charging system BMS). 
Wheatley teaches the charging system (4) being connected to the platform (3), a connection (7) to connect the parking vehicle (1) to an electric energy supply (8) the connection (7) being connected to the charging system (4) (figure 1 shows a charging station item 44 which receives power from the battery item 44 and charging is operated by the BMS item 40).
Wheatley teaches a charging regulator (9) being connected to the charging system (4) (shown in figure 3 item 38 defined in paragraph [0022] interpreted as charge controller which includes a Maximum Power Point Tracker, which may also function as a DC to DC converter to regulate the charging to provide the most efficient charging draw).  
Wheatley does not explicitly teach a communications device (10) designed for transmitting and receiving data of at least one external system (11), and a control device (12) connected to the communications device (10), and the parking vehicle (1) being controllable in a longitudinal direction and a transverse direction by the controlling device (12).	Prokhorov teaches a communications device (10) designed for transmitting and receiving data of at least one external system (11), and a control device (12) connected to the communications device (10), and the parking vehicle (1) being controllable in a longitudinal (paragraphs [0045] – [0046] teaches a communication device item 40 which is used for transmitting and receiving external information such as location data of a vehicle. Paragraph [0046] teaches wherein the communication device is connectable with a controlling device interpreted as processor item 38 that the parking vehicle, interpreted as a movable cart, may be positioned in a longitudinal direction). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wheatley reference with the communication device of the Prokhorov reference so that charger may charge the vehicle in an optimum position.
The suggestion/motivation for combination can be found in the Prokhorov reference in paragraph [0005] wherein positioning the charger is taught.


    PNG
    media_image1.png
    637
    491
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    474
    731
    media_image2.png
    Greyscale


Regarding claim 16, Wheatley teaches the parking vehicle (1) according to claim 13, but does not explicitly teach wherein the contact system (6) of the loading system (4) is designed as an inductive charging device (14) which is integrated into the platform (3).
	Prokhorov teaches wherein the contact system (6) of the loading system (4) is designed as an inductive charging device (14) which is integrated into the platform (3) (defined in paragraph [0051] and shown in figure 1 wherein a charge transmitter can output an electromagnetic field item 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wheatley reference with charging system of the Prokhorov reference to provide a contactless method of charging.  


Regarding claim 17, Wheatley teaches the parking vehicle (1) according to claim 13, but does not explicitly teach further comprising a sensor system (15) which detects surrounding data, the sensor system (15) is connected to the control device (12), and the parking vehicle (1) is controllable by the control device (12) based on the detected surrounding data.
Prokhorov teaches further comprising a sensor system (15) which detects surrounding data, the sensor system (15) is connected to the control device (12), and the parking vehicle (1) is controllable by the control device (12) based on the detected surrounding data (defined in paragraphs [0034]-[0035] wherein sensors item 32 can surrounding data such as obtain spatial relationships of the vehicle 12 to the sensor 32 and to the charging station 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wheatley reference with charging system of the Prokhorov reference so that the charging device may be securely positioned to provide optimum charging.  
The suggestion/motivation for combination can be found in the Prokhorov reference in paragraph [0034] a sensor determines surrounding data.

Regarding claim 18, Wheatley teaches the method for parking an electric vehicle (2) and for charging a battery of the electric vehicle (2) (shown in figure 1 defined in paragraph [0019] wherein a parking vehicle is interpreted as a portable unit item 12 for charging an electric vehicle item 14) by a parking vehicle (1) having a platform (3) on which the electric vehicle (2) (shown in figure 1 wherein a platform is interpreted as a docking pad item 16 having a base 18 defined in paragraph [0020] on which a vehicle can be parked)  the charging system (4) has a storage (5) for electric energy and has a contact system (6), the contact system (6) is connected to the storage (5), (shown in figure 3 wherein a charging system is interpreted as item 40 defined in paragraph [0022] as a BMS which ensures correct battery charging). and the charging system (4) is connected to the platform (3), a connection (7) for connecting the parking vehicle (1) to an electric energy supply (8), (shown in figure 3 wherein a storage for electric energy is interpreted as a battery item 22 which is connected to the charging system BMS) 
and the connection (7) is connected to the charging system (4), a charging regulator (9) which is connected to the charging system (4) (shown in figure 3 item 38 defined in paragraph [0022] interpreted as charge controller which includes a Maximum Power Point Tracker, which may also function as a DC to DC converter to regulate the charging to provide the most efficient charging draw) the method comprising: parking the electric vehicle (2) on the platform (3) of the parking vehicle (1), connecting the electric vehicle (2) to the contact system (6) (paragraph [0019] teaches parking a vehicle so that charging the vehicle may occur).
	Wheatley does not explicitly teach a communications device (10) which is designed for transmitting and receiving data of at least one external system (11), and a control device (12) which is connected to the communications device (10), the parking vehicle (1) is controllable in a longitudinal direction and a transverse direction by the controlling device (12), transmitting the positioning data from the external system (11) to the parking vehicle (1), the positioning data is received by the communications device (10), and the positioning data comprising the position of an empty parking place (P1) which has an electric energy supply (8), guiding the parking vehicle 
Prokhorov teaches a communications device (10) which is designed for transmitting and receiving data of at least one external system (11), and a control device (12) which is connected to the communications device (10), the parking vehicle (1) is controllable in a longitudinal direction and a transverse direction by the controlling device (12), transmitting the positioning data from the external system (11) to the parking vehicle (1), the positioning data is received by the communications device (10), and the positioning data comprising the position of an empty parking place (P1) which has an electric energy supply (8), guiding the parking vehicle (1), via the control device (12), to the position of the empty parking place, parking the parking vehicle (1) in the empty parking place and connecting the parking vehicle with the electric energy supply (8) by the connection (7) such that the electric energy supply (8) supplies the storage (5) of the charging system (4) with the electric energy, supplying energy to the charging system (4) and charging the battery of the electric vehicle (2) with the energy with the contact system (6) of the parking vehicle (1), controlling and monitoring charging of the battery of the electric vehicle (2) with the charging regulator (9), and terminating the charging of the battery of the electric vehicle (paragraph [0047] teaches wherein the communication device 42 can transmit a charge request signal. “Charge request signal” as used herein means any signal transmitted to initiate a charging process or to cause a charging process to be initiated. The charge request signal can be communicated to the processor 38. In one or more arrangements, the charge transmit signal can be transmitted responsive to the vehicle being placed in park, user input, and/or some other condition. Responsive to receiving the charge request signal, the processor 38 can alert the sensor 32 to collect data so that the relative location of the charge transmitter 26 to the charge receiver 16 can be determined. Paragraph [0047] teaches wherein the test charge signal can be used to compare the charging efficiency to a threshold value. If the charging efficiency is at or above the threshold, the charge transmitter 26 can remain active. However, if the charging efficiency is below the threshold, the charge transmitter 26 can be deactivated and a new target position for the movable cart 24 can be determined to achieve substantial charging alignment).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wheatley reference with charging system of the Prokhorov reference so that the charging device may be securely positioned to provide optimum charging.  
The suggestion/motivation for combination can be found in the Prokhorov reference in paragraph [0034] a sensor determines surrounding data.


Claims 14, 15 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wheatley (U.S. 20140042956) in view of Prokhorov (US 20170001527) as applied to claim 13 and in further view of Akhavan-Tafti (US 20190381910).

Regarding claim 14, Wheatley in view of Prokhorov teaches the parking vehicle (1) according to claim 13, but does not explicitly teach wherein the contact system (6) of the charging system (4) is designed as a loading cable (13) which is connected to the storage (5) of the charging system (4).
	Akhavan-Tafti teaches wherein the contact system (6) of the charging system (4) is designed as a loading cable (13) which is connected to the storage (5) of the charging system (4) (paragraph [0056] teaches wherein the charging system comprises a charging cable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wheatley in view of Prokhorov reference with the charging cable of the Akhavan-Tafti reference so that in the event of a wireless failure, vehicle may be physically connected to receive charging. 
The suggestion/motivation for combination can be found in the Akhavan-Tafti reference in paragraph [0056] wherein connecting a charging cable is taught.

Regarding claim 15, Wheatley in view of Prokhorov teaches the parking vehicle (1) according to claim 14, but does not explicitly teach wherein the loading cable (13) is designed as an automated charging cable.
	Akhavan-Tafti teaches wherein the loading cable (13) is designed as an automated charging cable (paragraph [0056] teaches wherein the system may be fully automated).

The suggestion/motivation for combination can be found in the Akhavan-Tafti reference in paragraph [0056] wherein automatically connecting a charging cable is taught.

Regarding claim 19, Wheatley in view of Prokhorov teaches the method according to claim 18, but does not explicitly teach further comprising automatically connecting the electric vehicle (2) with the contact system (6).	
	Akhavan-Tafti teaches further comprising automatically connecting the electric vehicle (2) with the contact system (6). (paragraph [0056] teaches wherein the charging system comprises a charging cable). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wheatley in view of Prokhorov reference with the charging cable of the Akhavan-Tafti reference so that in the event of a wireless failure, vehicle may be physically connected to receive charging. 
The suggestion/motivation for combination can be found in the Akhavan-Tafti reference in paragraph [0056] wherein connecting a charging cable is taught

Regarding claim 20, Wheatley teaches the method according to claim 18, but does not teach further comprising supplying the storage (5) of the charging system (4) with electric energy in a contactless manner.
(defined in paragraph [0051] and shown in figure 1 wherein a charge transmitter can output an electromagnetic field item 20).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wheatley reference with charging system of the Prokhorov reference to provide a contactless method of charging.  
The suggestion/motivation for combination can be found in the Prokhorov reference in paragraph [0051] wherein wireless charging is taught.

Regarding claim 21, Wheatley method according to claim 18, further comprising supplying the storage (5) of the charging system (4) with the electric energy by a plug connection (paragraph [0016] teaches wherein the vehicle may be a plug-in hybrid, thus using a plug connection). 

Regarding claim 22, Wheatley teaches the method according to claim 18, but does not explicitly teach further comprising transmitting termination of the charging of the battery of the electric vehicle (2) by the communications device (10) to the external system (11).
	Prokhorov teaches further comprising transmitting termination of the charging of the battery of the electric vehicle (2) by the communications device (10) to the external system (11) (defined in paragraph [0049] wherein if the charging efficiency is below the threshold, the charge transmitter 26 can be deactivated and charging is terminated).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Wheatley reference with charging system of the Prokhorov reference to provide a contactless method of charging.  


Regarding claim 23, Wheatley teaches the method according to claim 22, but does not explicitly teach further comprising transmitting, after the termination of the charging of the battery of the electric vehicle (2), additional position data by the external system (11) to the parking vehicle (1), and receiving the additional position data by the communications device (10), and the positioning data containing a position of another empty parking space (P2) without any electric energy supply (8), guiding the parking vehicle (1) to the another position via the control device (12), and positioning the parking vehicle (1) at the another position.
	Prokhorov teaches further comprising transmitting, after the termination of the charging of the battery of the electric vehicle (2), additional position data by the external system (11) to the parking vehicle (1), and receiving the additional position data by the communications device (10), and the positioning data containing a position of another empty parking space (P2) without any electric energy supply (8), guiding the parking vehicle (1) to the another position via the control device (12), and positioning the parking vehicle (1) at the another position (paragraph [0065] teaches wherein processor 38 can deactivate the charge transmitter 26. Additionally, at block 120, the movable cart 24 can adjust its position within the housing to return to a pre-determined safe position. The pre-determined safe position can be at or near a center point of the housing 34 or along a longitudinal center-line of the housing 34. The safe position can be any suitable location in which concerns about being run over by the vehicle 12 are minimized)

The suggestion/motivation for combination can be found in the Prokhorov reference in paragraph [0051] wherein wireless charging is taught

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Akhavan-Tafti (US 20190381910) in view of Wheatley (U.S. 20140042956). 

Regarding claim 24, Akhavan-Tafti teaches a parking space system for parking a plurality of electric vehicles (2), the parking place system (S) having at least two parking vehicles (1) for charging batteries of the plurality of electric vehicles (2), the at least two parking vehicles (1) each having a platform (3) on which one of the plurality of electric vehicles (2) can be parked, respectively, a charging system (4) for respective charging the electric vehicle (2) (shown in figure 8 defined in paragraph [0063] wherein a plurality of parking space systems are shown for charging batteries, with at least two parking vehicles).
Akhavan-Tafti teaches communications device (10) designed for transmitting and receiving data of at least one external system (11), and a control device (12) connected to the communications device (10), and the at least two parking vehicles (1) are each controllable in a longitudinal direction and a transverse direction by the respective controlling device (12) a connection (7) for connecting the respective at least two parking vehicles (1) to an electric energy supply (8), and the connection (7) being connected to the charging system (4), a charging regulator (9) connected to the charging system the charging system (4) having a storage (5) for (paragraph [0062] teaches wherein information is transmitted to control the position of the charging device and provide charge to the vehicle. Paragraph [0025] teaches wherein the charging system may carry an on-board electromagnetic storage and/or a regulator interpreted as a convertor unit.).
Akhavan-Tafti does not explicitly teach the contact system (6) being connected to the storage (5), and the charging system (4) being connected to the platform (3).
Wheatley teaches the contact system (6) being connected to the storage (5), and the charging system (4) being connected to the platform (3) (shown in figure 1 wherein a platform is interpreted as a docking pad item 16 having a base 18 defined in paragraph [0020] on which a vehicle can be parked. Wheatley teaches in figure 3 wherein a storage for electric energy is interpreted as a battery item 22 which is connected to the charging system BMS).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the charging system of the Akhavan-Tafti reference with charging system of the Wheatley reference to provide ease in portability.
The suggestion/motivation for combination can be found in the Prokhorov reference in paragraph [0020] wherein ease in portability is taught.



    PNG
    media_image3.png
    606
    638
    media_image3.png
    Greyscale






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20190263271 A1	Ashby; Ryan et al.
US 20200406767 A1	Booth; Bryan Emrys et al.
US 20210347275 A1	CHAKRABORTY; Prabuddha et al.
US 20190351783 A1	Goei; Esmond
US 20160368464 A1	Hassounah; Khaled
US 20180001777 A1	Kilic; Ahmet
US 9802501 B2	Krammer; Josef.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979. The examiner can normally be reached M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859